Title: From George Washington to a Continental Congress Camp Committee, 9 April 1778
From: Washington, George
To: Continental Congress Camp Committee



Gentlemen
Head Quarters [Valley Forge] 9th April 1778.

By a Resolve of Congress, the appointment of Officers to the Corps which Brigadier General Count Pulaski is authorised to raise, has been refered to your decision in conjunction with me—as I know the superior confidence which a Commandant places in officers of his own choice, I have given him my approbation of the Gentlemen whom he has nominated; it remains with you to decide in their favor, or have others substituted. I have the honor to be with the greatest respect Gentlemen Your most obedt Servt

Go: Washington

